Citation Nr: 1535835	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder, persistent depressive disorder, an unspecified personality disorder, alcohol use disorder, and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder, an unspecified personality disorder, alcohol use disorder, and PTSD.

4. Entitlement to a rating in excess of 10 percent from September 10, 2009 until April 9, 2015 and in excess of 20 percent thereafter for hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1980 and from November 1989 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran has asserted entitlement to various acquired psychiatric disorder.  Evidence of record suggests that his symptoms have been attributed to various diagnoses as well.  In light of this and the Court's decision in Clemons, the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder, an unspecified personality disorder, alcohol use disorder, and PTSD and entitlement to a rating in excess of 10 percent from September 10, 2009 until April 9, 2015 and in excess of 20 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 1981 rating decision denied the Veteran's claim of entitlement to service connection for a nervous condition.  

2. The Veteran filed a notice of disagreement in July 1981.

3. A statement of the case was issued November 1981 and the Veteran was notified of his appellate rights.

4. Veteran did not file a substantive appeal.  

5. Evidence received since the June 1981 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

6. It is at least as likely as not that the Veteran's diagnosed generalized anxiety disorder is caused by or the result of in-service duty as a recruiter.


CONCLUSIONS OF LAW

1. The June 1981 rating decision, which denied the Veteran's claim of entitlement to service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the June 1981 rating decision in connection with Veteran's claim of entitlement to service connection for generalized anxiety disorder is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Claim to Reopen

The RO initially denied service connection for a nervous condition in June 1981.  The Veteran was notified of the June 1981 rating decision and filed a notice of disagreement in July 1981.  A statement of the case was issued in November 1981.  The Veteran was notified of his appellant rights; however, the Veteran did not file a substantive appeal.  Therefore, the June 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 1981 rating decision includes Veteran's statements, VA treatment records, and a VA examination report.  Significantly, the August 2015 VA examination report includes the examiners conclusion that it is as likely as not that the Veteran's generalized anxiety disorder was caused by or the result of his service.

The Board concludes that this opinion is new and material evidence with respect to the issue of entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder, persistent depressive disorder, alcohol use disorder, and PTSD.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a nexus between the Veteran's generalized anxiety disorder and active duty service.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection must be reopened.

II. Entitlement to Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  He asserts his psychiatric disorder is the result of active duty service.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Following a review of the e-folder and a physical examination the August 2015 VA examiner rendered a diagnosis of generalized anxiety disorder.  The VA examiner concluded that it is as likely as not that generalized anxiety disorder was caused by or the result of the Veteran's work as a recruiter during active duty service.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
As such, the Veteran has a present disability linked to his in-service duty as a recruiter.  Therefore, he meets all the requirements of  Shedden and entitlement to service connection for generalized anxiety disorder is warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for generalized anxiety disorder, depressive disorder, an unspecified personality disorder, alcohol use disorder, and PTSD is reopened.

Entitlement to service connection for generalized anxiety disorder is granted.


REMAND

I. Other Acquired Psychiatric Disorders

In regards to the other acquired psychiatric disorders further development in necessary.  In the Veteran's July 2015 appellant's brief he asserted that his acquired psychiatric disorder was the caused by or aggravated by his service-connected disabilities.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

As the August 2015 VA examiner did not address whether any of the diagnosed acquired psychiatric disorders were caused by or aggravated by a service connected disability an addendum opinion on the subject is necessary.  

Furthermore, the August 2015 VA examiner concluded that the Veteran's "[p]ersistent depressive disorder (dysthymia) was present prior to his work as a recruiter (first diagnosed in 1981) and does not appear to have been caused by or the result of his military service.  

The Board notes, for purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records do not include the Veteran's enlistment examination for his last period of active service.  Therefore, a preexisting psychiatric condition was not noted at the time of his enlistment and the presumption of soundness is for application unless clear and unmistakable evidence shows a psychiatric condition preexisted service and was not aggravated by such service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence ...." )  

Therefore, an opinion addressing whether there is clear and unmistakable evidence of an acquired psychiatric disorder prior to entry onto either period of active service is necessary.  In addition, if an acquired psychiatric disorder is found to have clearly and unmistakable preexisted service it is necessary to address whether such condition was clearly and unmistakably not aggravated by active duty service.  

Also, the August 2015 VA examiner noted in the examination report diagnosis section "rule out unspecified personality disorder" but in the rational section said the Veteran meets the criteria for "likely an unspecified personality disorder."

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

Thus an addendum opinion is necessary to clarify whether a diagnosis of a personality disorder is warranted.  If so, an opinion is also necessary on whether the personality disorder was subjected to a superimposed disease or injury which created additional disability.

Therefore, an addendum opinion is needed that addresses all these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

II. Increased Rating

Regarding the issue of entitlement to an increased rating for service connected for hemorrhoids, the claim must be remanded for the issuance of a supplemental statement of the case (SSOC).  The RO issued a statement of the case (SOC) on this issue in November 2013 and the Veteran filed a timely substantive appeal.  Since that time, evidence relevant to the claim, include a VA examination report, has been added to the claims file.  While the RO did issue a rating decision granting a rating of 10 percent from September 10, 2009 until April 9, 2015 and 20 percent from thereon, the RO did not issue a SSOC on this issue.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  When additional evidence is received by the agency of original jurisdiction (AOJ) prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  As the evidence added to the claims file includes a VA examination report relevant to the Veteran's increased rating claim, the Board concludes that a remand is necessary for the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion in the August 2015 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. As to each of the Veteran's diagnosed acquired psychiatric disorders, besides generalized anxiety disorder, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed acquired psychiatric disorder is proximately due (caused by) to any of the Veteran's service-connected disabilities?

b. As to each of the Veteran's diagnosed acquired psychiatric disorders, besides generalized anxiety disorder, if the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diagnosed acquired psychiatric disorder has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities?

c. As to any acquired psychiatric disorder for which the evidence suggests may have preexisted active duty service answer: (i) does the evidence of record show that the acquired psychiatric disorder clearly and unmistakably (obvious, manifest, and undebatable) existed prior to entrance into either the period of active service starting in April 1971 or the period starting in November 1989; (ii) if so, does the evidence of record show that the preexisting acquired psychiatric disorder clearly and unmistakably (obvious, manifest, and undebatable) DID NOT permanently increase in severity, beyond natural progression, during active duty?

d. As to any diagnosed personality disorder, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's personality disorder was aggravated during active duty service due to a superimposed disease or injury.

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability. So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the issues on appeal.  In regard to the issue of entitlement to a rating in excess of 10 percent from September 10, 2009 until April 9, 2015 and in excess of 20 percent thereafter for hemorrhoids the AOJ should review all relevant evidence added to the claims file since the November 2013 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


